Title: To John Adams from François Adriaan Van der Kemp, 2 September 1800
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld. 2 Sept. 1800

I Shall make no apologÿ for mÿ Sudden rescript to your favor of Aug. 15th. The high glee, in which I am, and my usual contentment requires only little fuel to rise to an uncommon pitch of joÿ, compells me to working—tho a beautiful fair daÿ—and work enough in the garden to perform—but Adams! The garden shall remain, when either of us—when both shall be no more. Why then should I bereave meself of the pleasure of conversing with you—in Letters—these my circumstances Do not permit me, to See you. How few know what friendship is! It Seldom I presume grows in American Soil, and how cold is hospitality—generous benevolence, when compared with this affection. I believe, I could die for a friend—and placed mÿ life and liberty in jeopardy—in that famous criminal process in 1781 in making meself responsible for a friend—tho I was honorably acquitted. De Gyzelaer was then mÿ firm friend. Jean Luzae mÿ counsellor—while the Latter alone approved my plan to brave and whether the Storm—notwithstanding Capellen’s and La Vaugesion advised to retire to France. I was triumphant and humbled my enemies. To a friend we may boast without being vain, and may even acknowledge weeknesses without a blush. I can not, I Scorn; to love by halves. Mÿ frankness maÿ offend—my Sincerity commonly expiates its blunders—how pleasant to unbosom himself—without Suspicion—without precaution—without necessity of pondering a word—or trying a thought at a touch-stone. Is it not nearly thirty years—that you honoured me with your attention, and condescended after a while to become my friend? I have not one at this Side the Atlantic—and in Europe—they dwindle away—and I remain—to bewail their loss. What endears you more to me, that you remained—mÿ friend—without ceremony—as Embassador—Vice-President—President—and Private Citisen. Mÿ friend—when persecuted—when in affluence—when expatriated—when retired—on a Small pittance in the western woods.
But I forget, that I must answer your Letter. We have heartily laughed at the mistake—not caused by us. Presumtively—the Bearer of the Letters to Utica—not to look them, put the one in the other and delivered them in that Situation in the post-office—I can not explain it in another manner—It is nearly impossible, that I can have done it. The Seal, which I cut from your Letter had been actually inclosed in mÿ Letter—and Secured by a Second wafer. The case was it had dropped on the floor—and was found, after the Letter was Sealed—when I put it in and Secured it with another wafer. But I rejoÿ at this mistake, there you approve my Dear Betsey’s Scribbling—She is an excellent Girl—tho educated in the woods—there you have given me a key—to a part of the Chronique Scandaleuse—Manÿ years ago I heard you blamed—in a mixed circle, when I defended warmly your cause, and was at last approved of by Gen. Platt. My task was more difficult, as the contents of the journal to Jakson—were vented at parts of the Embassador’s dispatches. I defended you by precedents—of the first Statesmen—Van Neuningen, Beverning—D’avaux—D’elltrady and Chesterfield—had I then known, that it was from a careless journal to a friend—how would I have triumphed—you see—Sir! How good it would be—had you written Memoirs of your Life, and permitted their perusal to your friend.
Gyzelaer deserves fully the high distinction, with which he is honoured by you—He is a man of exalted worth—Every mark of your esteem towards Him shall be a lasting memorial to his renown—and dearer to Him above any former distinctions – offered by flatterÿ and Interestedness—Your reasons in Leaving my friend’s Luzae Eulogÿ—to his own deeds are too Solid to attempt a replÿ—and the abuse—in the French Academies—in similar cases, justifies—perhaps—your Academy. It is however my opinion—there are means—to make a Selection without hurting the feelings of the friends of any Individual.
I never dream’d much less heard of or received a Diploma as an Academician. To you—I scrupple not to confess—that I Shall be gratified with distinction—when I maÿ again call you my Resident. However, I should be more flattered, could I promise myself—that I should be more useful to your Academy—as I have been to the Philosophical Society, Since my election. This winter—or fall perhaps—shall be devoted in retouching my Achaic Sketch after I have received Gen. Platt’s and Chief Justice Kent’s Remarks upon it. It is pityful, that I can not write more correctly—Some of my approved Sketches would be otherwise published. Now, I Suppose, it is in vain, to try it more.
If the majority of the Spanyards are resolved to remain independent, the cause Shall be driven home—and if now Austria and Prussia do not make effectual preparations—to drive Him from the North of Germany, they deserve their fate, and Shall be trampled upon, ere long, bÿ Bonaparte.
Fear had thus far never been mine greatest foible—Mÿ apprehensions originate from that I know not enough the Americans—if they are united—if they will be independent, I care neither Bonaparte nor old England—nor united Europe—but—if divided—a less force than either of them could muster, would Subjugate them. It is my opinion, that Gr. Brittain—to use a Phraseologÿ of our President, could do us the greatest harm—but—it is again opinion—that—if they are wise, they will rather cajole us, and their interest is—as our Natural ally—to be our firm friends—and cement thro all possible ways—the mutual connexions with one another: Sooner or later—if Gr. Britt. Survives this violent paroxysm—it must naturally decay and fall—with will happen—if I prognosticate well, rather from intrinsic than extraneous cases—then America would be a Save asylum for millions of them—and at that Epoque, perhaps not far removed—America Shall become the centre of the civilised world—and Europe—in its turn—become a dreary wilderness.
Was I young—without family—I would cross the Atlantic and enlisten in Spain—if previously—I had some solid prospect—that the majority of Spain would struggle to obtain the palm of victory—It is unquestionably within their reach—But—my Dear friend! if by Providence they are doomed to destruction—or to destroy another, no mortal aid can save them—and foolishness will put her stamp on the measures of both sides. Thus far the Spanyards appear to have acted—with firmness—with providence—with zeal—but I know not enough of it—to guess with plausibility at the issue.
That you, Dear Sir! remain my frend, is flattering to my ambition and makes it needless to recommend my further.  Nevertheless I maÿ add a request, to remember me to Mrs Adams—and assure her that I am with the Sincerest esteem / your obliged friend,
Fr. Adr. vanderkemp
P. S. My name is Francis Adriaan not Frederic—this a goremoin the case of a  Diploma.

